282 S.W.3d 416 (2009)
Wayne ALLEN, Respondent,
v.
Lenora GANT, Appellant.
No. WD 69075.
Missouri Court of Appeals, Western District.
May 12, 2009.
John E. Chick, Jr., Kansas City, MO, for appellant.
Robert H. Martin, Nancy L. Jackson, Independence, MO, for respondent.
Before DIV I: HARDWICK, P.J., ELLIS and DANDURAND,[1] JJ.

ORDER
PER CURIAM.
Lenora Gant appeals from a judgment imposing a constructive trust and equitable lien in favor of Wayne Allen on a tract of real estate located in Buckner, Missouri. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment. Rule 84.16(b).
NOTES
[1]  Judge Dandurand was a member of the court when this case was submitted, but has since left the court.